1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   CONSTRUCTION LABORERS                     CASE NO.: 2:18-cv-00929-AB (RAOx)
     TRUST FUNDS FOR SOUTHERN
12   CALIFORNIA ADMINISTRATIVE
     COMPANY, a Delaware limited               [PROPOSED] ORDER FOR
13   liability company,                        DEFENDANT AND AIDE DEL
                                               VILLAR TO SHOW CAUSE WHY
14                       Plaintiff,            THEY SHOULD NOT BE HELD IN
                                               CONTEMPT OF COURT FOR
15                v.                           FAILURE TO COMPLY WITH
                                               ORDER TO PRODUCE RECORDS
16   CHRISO'S TREE TRIMMING, a
     California corporation,
17
18                       Defendant.
19
20
21
22         The defendant (“EMPLOYER”) is in default. [See Court Document 28
23   (default by clerk).] On February 26, 2019, the Court, upon a motion by the plaintiff
24   (“ADMINCO”), issued an interlocutory order for accounting ordering the
25   EMPLOYER to submit to, and fully cooperate with respect to, an audit by
26   ADMINCO in order for ADMINCO to determine the total due by the EMPLOYER
27   to the employee benefit plans on whose behalf ADMINCO brought this action for a
28   motion for default judgment (“Audit Order”). [See Court Document 36 (Audit

                                          1
1    Order).] Upon application by ADMINCO, the Court issued an order for an officer of
2    the EMPLOYER, Aide Del Villar, to appear on August 30, 2019 to show cause why
3    she and the EMPLOYER should not be held in contempt of court for failure to
4    comply with the Audit Order (“Order to Show Cause”). [See Court Document 46
5    (Order to Show Cause).] Ms. Del Villar did not appear at the August 30, 2019 Order
6    to Show Cause hearing. [See Court Document 48 (minutes).] The Court
7    subsequently issued an order for Ms. Del Villar to appear on October 4, 2019 to show
8    cause why she and the EMPLOYER should not be held in contempt of court for
9    failure to comply with the Audit Order (“Second Order to Show Cause”). [See Court
10   Document 49 (Second Order to Show Cause).]
11         At the hearing on the Second Order to Show Cause, the Court ordered Ms. Del
12   Villar to produce specific categories of records within one week (by October 11,
13   2019) and for ADMINCO to file a status report regarding the progress of this case
14   within 14 days (by October 18, 2019). Following a status report filed by ADMINCO
15   on October 18, 2019, the Court ordered that ADMINCO by no later than November
16   12, 2019 either: (a) submit a motion for judgment by default or other documents that
17   would result in a final disposition of this lawsuit; or (b) update its report regarding the
18   status of the audit and attempts to reach an informal resolution of the lawsuit with the
19   Defendant.
20         ADMINCO has now filed a further status report and request for an order for
21   Ms. Del Villar to appear again to show cause why she and the EMPLOYER should
22   not be held in contempt of court for failure to comply with the Audit Order. Having
23   reviewed ADMINCO's application and the documents filed in support thereof, and
24   good cause appearing therefore:
25   ///
26   ///
27   ///
28   ///

                                             2
1          IT IS HEREBY ORDERED THAT:
2
3          1.     Aide Del Villar is ordered to appear before the above-entitled Court on
4    December 6, 2019, at 10:00 a.m., in Courtroom 7B of the United States District
5    Courthouse, located at 350 West First Street, Los Angeles, California 90012, and
6    show cause, if any, why an order should not be entered finding her and Chriso's Tree
7    Trimming to be in contempt of court for failing and refusing to obey the Audit Order.
8
9          2.     Service of a copy of this order shall, within one week of its entry, be
10   effectuated by ADMINCO by mail to Aide Del Villar at the three street addresses and
11   two email addresses referenced in paragraphs 6 and 7 of Court document 45, the
12   declaration of Peter A. Hutchinson filed by ADMINCO in support of its original
13   application for issuance of an order for Ms. Del Villar to appear and show cause, if
14   any, why an order should not be entered finding her and Chriso's Tree Trimming to
15   be in contempt of court for failing and refusing to obey the Audit Order.
16
17
18   Dated:November 20, 2019
                                                     ANDRÉ BIROTTE JR.
19
                                                UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28

                                            3
